Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 06/01/2021 has been entered wherein applicant submitted amendments to the claims, arguments, and Rule 1.132 Declaration.

Status of the Claims
Claims 1, 9, 10, 12 and 13 are pending, and are allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Termer in view of Sahin, Du, Qing, and Watt does not teach or suggest an insect repellant composition, comprising a poloxamer in an amount of 5-15%, a sodium borate in an amount of 1-5%, a hydrogen peroxide in an amount of 1%, and an ethyl butyl acetylaminopropionate (EBAAP) in an amount of 15-25%, wherein the insect repellent composition is antimicrobial and antiviral, and exhibits antifungal activity on the fungi Aspergillus niger, Botrytis cinerea, Fusarium oxysporum Penicillium vinaceum, and antimicrobial activity on VRE as instantly claimed. Termer fails to teach sodium borate and the amounts of poloxamer, hydrogen peroxide. Sahin teaches the amounts of sodium borate and poloxamer for the treatment of anti-virus, HSV, and but no mention of EBAAP and hydrogen peroxide. Watt teaches antimicrobial peptide to kill or prevent instantly claimed species of microorganisms but fails to teach the instantly claimed four ingredients. Further, all of the applied references fail to teach antimicrobial effects against VRE. There is no motivation to specifically select EBAAP, poloxamer, hydrogen peroxide from various ingredients of Termer and to combine sodium borate and its amount of Sahin, amount of hydrogen peroxide of Du, and antimicrobial species of Watt in order to achieve the claimed invention. Thus, it would be hindsight, after exhausting all the other rationales to combine, to select the components and arrange them as applicant has claimed. In this regard, see case law stating that "[A] patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). All compositions are made of the same substances, retaining their fixed chemical properties. But the elements are capable of an infinity of permutations, and the selection of that group which proves serviceable to a given need may require a high degree of originality. It is that act of selection which is the invention;....B.G. Corp. v. Walter Kidde & Co., Inc., 79 F.2d 20, 21-22 (2d Cir. 1935). Accordingly, it would be hindsight to derive the instantly claimed subject matter from the combined references. Further, a Declaration filed 06/01/2021 shows that the claimed composition is effective to kill or reduce the antimicrobial effects against VRE species 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 9, 10 and 12-14 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KYUNG S CHANG/Primary Examiner, Art Unit 1613